DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ABEL PEREZ,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2238

                          [October 18, 2018]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 311994CF000223A.

  Abel Perez, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.